UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1456


JEFFREY M. MOOGALIAN,

                Plaintiff - Appellant,

          v.

HONEYWELL INTERNATIONAL, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:13-cv-00706-JAG-MHL)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Moogalian, Appellant Pro Se.        Nancy S. Lester,
Alexander Tevis Marshall, OGLETREE DEAKINS NASH SMOAK & STEWART,
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeffrey     M.   Moogalian       appeals   the   district   court’s

dismissal of his action as barred by the six-month statute of

limitations imposed by the Labor Management Relations Act, 29

U.S.C. § 185 (2012).       On appeal, we confine our review to the

issues raised in the Appellant’s brief.              See 4th Cir. R. 34(b).

Because Moogalian’s informal brief does not challenge the basis

for the district court’s disposition, Moogalian has forfeited

appellate review of the court’s order.               Accordingly, we affirm

the district court’s judgment.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                       2